PER CURIAM.
We affirm appellant’s conviction and sentence, but do not reach the merits , of his argument (whether the trial court properly refused to accept appellant’s offered plea of no contest) because it does not present an appealable issue and appellant did not specifically reserve the right to appeal it. See Leonard v. State, 760 So.2d 114 (Fla.2000); Robinson v. State, 373 So.2d 898, 902 (Fla.1979). We also note that although appellant reserved the right to appeal the denial of his motion to suppress, which the trial court recognized was a dispositive motion, he does not raise this point on appeal; therefore, we do not reach the merits of this issue either.
AFFIRMED.
WARNER, C.J., POLEN and FARMER, JJ., concur.